Citation Nr: 0820862	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1973.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims (Court) regarding a Board decision rendered 
in July 2006. This matter was originally on appeal from an 
April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a decision in July 2006, the Board denied the veteran's 
claim for service connection for bilateral hearing loss.  The 
veteran appealed the Board's decision to the Court.  In an 
Order, dated in November 2007, the Court granted a Joint 
Motion to Remand of the parties, the Acting VA Secretary and 
the veteran, and remanded the case to the Board for 
readjudication consistent with the Motion.

The record indicates that the veteran was a canoneer during 
his service in Vietnam. However, despite the exposure to 
canon fire and artillery, the service medical records are 
absent complaints, findings or diagnoses of hearing loss 
during service. On the clinical examination for separation 
from service, the veteran's hearing was evaluated as normal.

In support of his claim, the veteran has submitted three 
statements. The first, a January 2003 letter from Dr. TES, 
notes that after reviewing of results of an audiological 
examination test conducted the week prior, he felt that the 
veteran had bilateral hearing loss due, at least in part, to 
continuous exposure to gunfire and artillery explosions while 
participating in military combat.  The second, a January 2003 
statement by Dr. VRN, indicates that the veteran has 
bilateral hearing loss since he was in the Vietnam War.  The 
third, a May 2008 letter from Dr. J.M.P., notes that the 
veteran's audiometric profiles shows markedly sloping high 
frequency sensory loss symmetrically in both ears and that 
this is most consistent with noise damage.  Dr. J.M.P. notes 
that the veteran had no history of unusual occupation 
exposure but was involved in artillery while he served in the 
armed forces and that he would suggest that the hearing loss 
was more than likely related to in-service noise exposure 
particularly since there had been no significant post-service 
noise exposure.

The veteran was afforded a VA examination in April 2003.  The 
examination report contains an opinion, which notes that 
since the veteran's service medical records are negative for 
hearing loss, and since the veteran was noted to have 
completely normal auditory thresholds in all frequencies at 
separation from service, it would appear most likely that the 
veteran's hearing loss has occurred subsequent to separation 
from service. Dr. JRF opined that it was, therefore, less 
likely than not that the veteran's current hearing loss was 
related to military service.

The Joint Motion to Remand noted that the April 2003 VA 
examiner did not discuss the veteran's noise exposure in 
service, the lack of noise exposure after service, or the 
veteran's allegations of decreased hearing since service.  
Thus, it is the Board's opinion that further development of 
the case is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record is warranted 
to determine the etiology of the veteran's bilateral hearing 
loss with specifically addressing the veteran's noise 
exposure during service, his allegations of lack of noise 
exposure after service and decreased hearing since service.  
38 C.F.R. § 3.159(c)(4). 
  
Accordingly, the case is REMANDED for the following action:

1. The claims folder should be provided 
to the examiner who conducted the April 
2003 VA audiological examination.  After 
reviewing the file, the examiner should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current bilateral hearing loss is related 
to his active military service and 
specifically address the veteran's noise 
exposure during service, his allegations 
of lack of noise exposure after service 
and decreased hearing since service.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent opinions given.  

If the examiner who conducted the April 
2003 VA audiological evaluation is 
unavailable, another VA examiner should 
be requested to discuss the nature and 
etiology of the veteran's bilateral 
hearing loss.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



